SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Incoming, Inc. (Name of Issuer) Class A Common Stock, par value $0.001 per share (Title of Class of Securities) 45338K103 Cusip Number July 23, 2010** (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) * The remainder of the cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). ** This constitutes a late filing. CUSIP No. 45338K103 Page 2 of 4 1. NAMES OF REPORTING PERSONS Jasmine Victoria 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (A) o (B) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. Number of Shares 5. SOLE VOTING POWER Beneficially owned by 6. SHARED VOTING POWER -0- Each Reporting Person With 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER -0- 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.6%(1) (8.2% as of July 23, 2010(2)) TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) Item 1(a). Name of Issuer: Incoming, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 244 Fifth Avenue, V235 New York, NY 10001 Item 2(a). Name of Person Filing: Jasmine Victoria (1) Based on 18,599,332 shares of Class A Common Stock issued and outstanding as of September 17, 2010. (2) Based on 17,234,000 shares of Common Stock outstanding as of July 12, 2010, as reported in the May 31, 2010 Periodic Report on Form 10-Q filed by Incoming, Inc. CUSIP No.45338K103 Page 3 of 4 Item 2(b). Address of Principal Business Office or, If None, Residence: c/o Incoming, Inc., 244 Fifth Avenue, V235, New York, NY 10001 Item 2(c). Citizenship: United States of America Item 2(d). Title of Class of Securities: Class A Common Stock, par value $0.001 per share. Item 2(e). CUSIP Number: 45338K103 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) oBroker or dealer registered under Section 15 of the Exchange Act; (b) oBank as defined in Section 3(a)(6) of the Exchange Act; (c) oInsurance company as defined in Section 3(a)(19) of the Exchange Act; (d) oInvestment company registered under Section 8 of the Investment Company Act; (e) oAn investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) oAn employee benefit plan or endowment fund in accordance with Rule13d-1(b)(1)(ii)(F); (g) oA parent holding company or control person in accordance with Rule 13d-1(b)(ii)(G); (h) oA savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) oA church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; or (j) oGroup, in accordance with Rule 13d-1(b)(1)(ii)(J). Item 4. Ownership: (a) Amount Beneficially Owned: (b) Percentage of Class: 7.6%(1) (8.2% as of July 23, 2010(2)) (c) Number of shares as to which the person has: (i) Sole power to vote or direct the vote1,410,000 CUSIP No.45338K103 Page 4 of 4 (ii) Shared power to vote or direct the vote -0- (iii) Sole power to dispose or direct the disposition of 1,410,000 (iv) Shared power to dispose or direct the disposition of-0- Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary WhichAcquired the Security Being Reported on by the Parent Holding Company or Control Person. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certifications. By signing below, I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: September 21, 2010 /s/ Jasmine Victoria Jasmine Victoria Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001).
